     1:20-cv-04311-DCC       Date Filed 06/03/21    Entry Number 22      Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

Kesha Grant,                     )              Case No. 1:20-cv-04311-DCC
                                 )
                    Petitioner,  )
                                 )
v.                               )                          ORDER
                                 )
State of South Carolina,         )
                                 )
                    Respondent.  )
________________________________ )

      This matter is before the Court on Petitioner’s Motion for Reconsideration of the

Order entered March 26, 2021, and for Recusal.1 ECF No. 19. In its prior Order, the

Court adopted the Report and Recommendation of the Magistrate Judge, dismissed the

Petition without prejudice, and denied a certificate of appealability. ECF No. 15. For the

reasons stated below, the Court denies Petitioner’s Motion for Reconsideration and for

Recusal.2




      1
         A duplicate copy of the Motion was filed at Docket Entry Number 18. It appears
the only difference between the two documents is that one was signed by Petitioner and
one was not. The Court will refer to the document signed by Petitioner and the other
document is moot.

      2
         The Report and Recommendation issued by the Magistrate Judge pursuant to
28 U.S.C. § 636(b)(1)(A) and (B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.) contains a
thorough recitation of the relevant factual and procedural background of this matter, which
is incorporated herein by reference. See ECF No. 11.
     1:20-cv-04311-DCC       Date Filed 06/03/21     Entry Number 22      Page 2 of 6




                          APPLICABLE LAW AND ANALYSIS

Rule 59(e)3

       Rule 59 of the Federal Rules of Civil Procedure allows a party to seek an alteration

or amendment of a previous order of the court. Fed. R. Civ. P. 59(e). Under Rule 59(e),

a court may “alter or amend the judgment if the movant shows either (1) an intervening

change in the controlling law, (2) new evidence that was not available at trial, or (3) that

there has been a clear error of law or a manifest injustice.” Robinson v. Wix Filtration

Corp., 599 F.3d 403, 407 (4th Cir. 2010); see also Collison v. Int'l Chem. Workers Union,

34 F.3d 233, 235 (4th Cir. 1994). It is the moving party's burden to establish one of these

three grounds in order to obtain relief. Loren Data Corp. v. GXS, Inc., 501 F. App’x 275,

285 (4th Cir. 2012). The decision whether to reconsider an order under Rule 59(e) is

within the sound discretion of the district court. Hughes v. Bedsole, 48 F.3d 1376, 1382

(4th Cir. 1995). A motion to reconsider should not be used as a “vehicle for rearguing the

law, raising new arguments, or petitioning a court to change its mind.” Lyles v. Reynolds,

C/A No. 4:14-1063-TMC, 2016 WL 1427324, at *1 (D.S.C. Apr. 12, 2016) (citing Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008)).

Rule 60(b)

       Under Rule 60(b), a court may grant relief from an adverse final judgment if the

party shows: (1) mistake, inadvertence, surprise, excusable neglect; (2) newly discovered



       3
        Petitioner has not identified under which Federal Rule of Civil Procedure she is
seeking reconsideration. Therefore, out of an abundance of cation for a pro se Petitioner,
the Court will consider her claim pursuant to Rules 59(e) and 60(b).

                                             2
     1:20-cv-04311-DCC        Date Filed 06/03/21     Entry Number 22       Page 3 of 6




evidence that, with reasonable diligence, could not have been discovered in time to move

for a new trial under Rule 59(e); (3) fraud (whether previously called intrinsic or extrinsic),

misrepresentation, or misconduct by an opposing party; (4) the judgement is void; (5) the

judgement has been satisfied, released or discharged; it is based on an earlier judgement

that has been reversed or vacated; or applying it prospectively is no longer equitable; or

(6) any other reason that justifies relief. Fed. R. Civ. P. 60(b). Under this rule,

“reconsideration of a judgment after its entry is an extraordinary remedy which should be

used sparingly.” Pac. Ins. Co. v. Am. Nat’l Fir Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998).

Motion for Reconsideration

       Petitioner brought this action pursuant to 28 U.S.C. § 2254. ECF No. 1. The Court

dismissed the Petition because it was untimely.          ECF No. 15.       In her Motion for

Reconsideration, Petitioner argues that the Court misunderstood the applicable law. She

asserts that she may introduce new evidence in support of her claim because it was not

within her power to produce before due to counsel’s4 ineffectiveness. Therefore, she is

entitled to equitable tolling. ECF No. 19.

       As explained in the Report and Recommendation and the Court’s prior Order,

Petitioner’s conviction became final on February 29, 2016. This action was not filed until

December 9, 2020, well beyond the one-year statute of limitations applicable to habeas

petitions. A petition filed pursuant to 28 U.S.C. § 2254 can be equitably tolled “only if [the


       4
        Petitioner does not specifically identify which counsel she is referring to. Upon
consideration of the motion in its entirety, it appears she is referring to trial counsel.
Regardless, the Court’s reasoning would be unchanged if she were referring to any other
counsel she may have had related to the underlying state action.

                                              3
     1:20-cv-04311-DCC        Date Filed 06/03/21    Entry Number 22       Page 4 of 6




petitioner] shows ‘(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstances stood in his way’ and prevented timely filing.” Holland v.

Florida, 560 U.S. 631, 648–49 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005)). An inmate asserting equitable tolling “‘bears a strong burden to show specific

facts’” demonstrating that she fulfills both elements of the test. Yang v. Archuleta, 525 F.

3d 925, 928 (10th Cir. 2008) (quoting Brown v. Barrow, 512 F. 3d 1304, 1307 (11th Cir.

2008)).

       Petitioner has not alleged any facts demonstrating that she has been diligently

pursuing her rights or that extraordinary circumstances prevented her from timely filing

her habeas petition. To the extent she argues she was prevented from learning of her

purported new evidence because of ineffective assistance of counsel, she has not

explained how any action of counsel stopped her from learning these facts for almost

eight years after her guilty plea. As explained in the Court’s prior Order, “even in the case

of an unrepresented prisoner, ignorance of the law is not a basis for equitable tolling.”

United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (citation omitted); see also

Atkeison v. Clarke, No. 1:19-cv-1480 (LMB/MSN), 2020 WL 4910294, at *6 (E.D. Va. Aug.

19, 2020) (“[A] petitioner's own ignorance or mistake does not warrant equitable tolling .

. . .” (quoting United States v. Riggs, 314 F.3d 796, 799 (5th Cir. 2002)).5 Accordingly,




       5
          To the extent Petitioner contends that the purported newly discovered evidence
supports her claim that she is actually innocent, the Court has addressed this argument
in its prior Order and incorporates that portion of the Order by reference. See ECF No.
15 at 6–7.


                                             4
     1:20-cv-04311-DCC        Date Filed 06/03/21    Entry Number 22       Page 5 of 6




Petitioner has failed to demonstrate that she is entitled to relief pursuant to Federal Rules

of Civil Procedure 59(e) or 60(b).

Motion for Recusal

       Recusal of federal judges is generally governed by 28 U.S.C. § 455.6 Subsection

(a) of § 455 provides that “[a]ny justice, judge, or magistrate judge of the United States

shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” In the Fourth Circuit, this standard is analyzed objectively by considering

whether a person with knowledge of the relevant facts and circumstances might

reasonably question the judge’s impartiality. United States v. Cherry, 330 F.3d 658, 665

(4th Cir. 2003).

       Plaintiff alleges that the undersigned should recuse himself because he “is ignorant

of the [applicable] Federal law.” ECF No. 19. Therefore, it appears that Petitioner is

requesting recusal based on the prior ruling of this Court. However, judicial rulings alone,

“almost never constitute a valid basis for a bias or partiality motion.” See Liteky v. U.S.,

510 U.S. 540, 555 (U.S. 1994). “In and of themselves (i.e., apart from surrounding

comments or accompanying opinion), they cannot possibly show reliance upon an

extrajudicial source; and can only in the rarest circumstances evidence the degree of

favoritism or antagonism.” Id.




       6
         Notably, § 455 largely tracks the language of Canon 3(C) of the Code of Conduct
for United States Judges, which also governs recusal of federal judges.


                                             5
     1:20-cv-04311-DCC        Date Filed 06/03/21    Entry Number 22      Page 6 of 6




       Plaintiff has not alleged any other basis or supporting facts in support of the Motion

beyond the Court’s own rulings. Her Motion, therefore, is insufficient as a matter of law

to establish any basis for recusal; accordingly, the Motion is denied.

                                      CONCLUSION

       Therefore, Petitioner’s Motion for Reconsideration and for Recusal [19] is DENIED.

Petitioner’s additional Motion [18] is FOUND as MOOT.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
June 3, 2021
Spartanburg, South Carolina




                                             6
